Mr. Justice Anderson,
of the Supreme Court of the District of Columbia, who sat with the Court in the hearing and determination of the appeal in place of Mr. Chief Justice Shepard, delivered the opinion of the Court:
The evidence in this case shows beyond all question that the defendant, William Peters, is and has heen in the exclusive and continuous possession of this disputed strip of land described in the bill ever since he purchased said 10 acres in June, 1884. But it is contended by the appellants that the defendant must be limited by the boundaries recited in his deed, and that said strip of land does not fall within said boundaries, and that, even though the defendant has been in the actual, exclusive, open, notorious, and adverse possession of said disputed strip for a period of twenty-two years, up to the filing of the bill in this case, such possession can only be adverse up to the true boundary line, and as to anything over that, the occupation is by mistake, and not under claim of right.
To this view of the law we cannot assent. While it is true that there seems to be some conflict in the state decisions upon this point, the Federal decisions are all opposed to the contention of the appellants.
*446In Brown v. Leete, 6 Sawy. 332, 2 Fed. 440, at pp. 442-443, the United States circuit court for the district of Nevada said: “The plaintiff endeavors to take this case out of the statute, upon the ground that Leete took possession under his deed, describing this land as the southeast quarter of the southwest quarter, and, upon his own statement, did not intend to mark off or claim more land than his deed called for.
A possession so taken, it is argued, can only be adverse up to the true boundary line, because, as to anything over that, the occupation is by mistake, and not under claim of right. This position will not bear examination, for every act of the defendant in entering and occupying this land was an assertion of title in himself. * * * Had it appeared by any manifestations on defendant’s part, at the time of his entry, that his claim of title was conditional upon the line marked by him being the true line, there would be some support for the plaintiff’s position. But the evidence is clear that he marked out the boundary, not as a doubtful one, but as the true one, and all his actions agree with this view. He could not then have contemplated the discovery of. an error, and the future adjustment of the line' to correct it. His expenditure of $1,700 in improving this strip of land is very satisfactory evidence that the line he had marked was then believed by him to be the true one, and that he claimed title up to it. That there was, in fact, an error made by the defendant when he ran out the line may be true, but having been located as the true boundary, and possession taken, and title claimed to it for five years (the statutory period [in Nevada]), that is certainly sufficient to give the possession an adverse character and bar the plaintiff.”
In Neale v. Lee, 8 Mackey, 5 the supreme court of the District of Columbia, holding a general term, laid down the same doctrine, and quoted with approval, in the course of their opinion, from Seymour, S. & Co. v. Carli, 31 Minn. 84, 16 N. W. 495, as follows: “The defendant certainly has no color of title to lot 2; yet he or his grantors entered upon the particular portion thereof under a claim, though mistaken, that he was entitled to it as being a part of lot 1, and, in so far as their *447possession has been an actual occupancy, it should be deemed exclusive, adverse, and hostile to the plaintiffs. * * * The intention of the defendant or his grantor to assert an adverse claim to the disputed tract is manifested by his acts in improving and occupying it under such apparent claim, and such is the legal presumption upon the facts found. Sedgw. & W. Trial of Title to Land, Sec. 749. They took possession of the land in question as a part of lot 1, and intended to claim it as their own, though they were mistaken as to the boundary. The object of the statute is to quiet titles and end disputes. If the plaintiffs have a cause of action in ejectment, there would seem to be no good reason why the statute should not run against it, as in other cases where the possession of land is withheld. It is the policy of the law that parties should assert their claims to the possession of land, and rectify their boundaries within the statutory term.”
In Johnson v. Thomas, 23 App. D. C. at p. 150, this court laid down the same doctrine: “The important question in this case is substantially a question merely of fact, whether the complainant has established by sufficient proof that she has been in adverse possession of the property in controversy for a period of twenty years or upwards before the institution of this suit. And we think that the proof is sufficient to establish her title. The complainant is an ignorant colored woman; so ignorant, indeed, that she does not seem to appreciate even now that she has taken possession of any more property than she was entitled to do under the will of Elizabeth Butler. Under that will she was entitled to 8 acres; she is in possession or claims to be in possession of 11 acres; and yet she protests that she does not want more than she was entitled to have under the will, but she claims that she was entitled under the will to all the property which she claims now, notwithstanding repeated surveys to the contrary. But, as she specifically claims the property in controversy as her own, and as she has exercised unequivocal acts of ownership over it adverse to all the world for twenty years and upwards, her mistake cannot be held to operate against her acquisition of title by adverse possession. It *448may be that a title by adverse possession is founded as frequently upon honest mistake as upon deliberate tort. Certainly it is well-esotablished law’ that, if a man goes upon the land of another, whether he does so by honest mistake, upon the supposition that it is his own, or with the deliberate purpose of appropriating to himself that which is the property of another, and occupies it exclusively and adversely to all the world for a period of twenty years or upwards, he may, by such adverse occupation, acquire a complete title in himself. This is elementary doctrine in the law of adverse possession; and most assuredly greater consideration is due to a title by adverse possession based upon an honest mistake than to one based upon deliberate and wilful wrong. No inclosure is shown in this case of the tract in question, or of any part of it, by the complainant. The acts of ownership claimed to have been exercised are those of periodical cultivation from year to year. But it is well-settled law that, while inclosure is the most tangible evidence of adverse occupation, yet cultivation is the equivalent of inclosure for this purpose.”
The same doctrine is laid down by the United States Supreme Court in Probst v. Domestic Missions, 129 U. S. 182, 32 L. ed. 642, 9 Sup. Ct. Rep. 203: “It is sufficient that he asserts ownership of the land, and that this assertion is accompanied by an uninterrupted possession. It is this which constitutes adverse possession, — claiming himself to be the owner of the land. This is a claim adverse to everybody else, and the possession is adverse when it is held under this claim of ownership, whether that ownership depends upon a written instrument, inheritance, a deed, or even an instrument which may not convey all the lands in controversy. If defendant asserts his right to own the land in dispute, asserts his right to the possession, and his possession is adverse and uninterrupted, it constitutes a bar which the statute intended to give to the defendant.”
In District of Columbia v. Krause, 11 App. D. C. 398, without deciding whether the statute of limitations would run against the District of Columbia in favor of a claimant by adverse possession of a portion of a public highway outside of the *449boundary of the city of Washington, this court stated that, at all events, the statute would constitute a bar unless the District actually acquired title to the lands before the plaintiff’s title ripened through adverse possession. In the case at bar, the District did not acquire its title until May 15, 1905, whereas the defendant’s title by adverse possession commenced to run at least as early as January, 1885, when he moved into his house.
Upon the authority of the cases here cited, and the undisputed facts of this case, we are of the opinion that the court below was right in dismissing the bill, and therefore said decree of dismissal is affirmed with costs. Affirmed.